--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_0107.htm]
 
Exhibit 10.2
 
 


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE INTO HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"SECURITIES ACT") OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


No. 13
6,987,540 Shares

 
Ordinary Purchase Rights Certificate
 
BONDS.COM GROUP, INC.
 
This Ordinary Purchase Rights Certificate (this "Certificate") certifies that
LAIDLAW VENTURE PARTNERS III, LLC, or registered assigns, is the registered
holder of ordinary purchase rights (the "Ordinary Purchase Rights") expiring at
5:00 p.m., New York time on December 31, 2012 (the "Exercise Period") to
purchase shares of common stock, par value $0.0001 per share ("Common Stock"),
of Bonds.com Group, Inc., a Delaware corporation (the "Company").  This
Certificate entitles the holder upon exercise to receive from Company prior to
the Exercise Period, Six Million Nine Hundred Eighty Seven Thousand Five Hundred
Forty shares of Common Stock (the "Exercise Shares") at the initial exercise
price (the "Exercise Price") of $0.375 per share payable in lawful money of the
United States of America upon surrender of this Certificate and payment of the
Exercise Price at the office of Company designated for such purpose, but only
subject to the conditions set forth herein and in the Unit Purchase Agreement
referred to below.  Notwithstanding the foregoing, the Ordinary Purchase Rights
may be exercised without the exchange of funds pursuant to the net exercise
provisions set forth below.  The Exercise Price and number of Exercise Shares
issuable upon exercise of the Ordinary Purchase Rights represented by this
Certificate are subject to adjustment upon the occurrence of certain events set
forth in Section 4 below.
 
Section 1.      The Ordinary Purchase Rights may not be exercised after the
Exercise Period, and to the extent not exercised by such time such Ordinary
Purchase Rights shall become void.
 
Section 2.      The Ordinary Purchase Rights evidenced by this Certificate are
issued pursuant to a Unit Purchase Agreement dated as of December 31, 2009 (the
"Unit Purchase Agreement"), duly executed and delivered by the Company, which
Unit Purchase Agreement is hereby incorporated by reference in and made a part
of this instrument and is hereby referred to for a description of the rights,
limitation of rights, obligations, duties and immunities thereunder of Company
and the holder (the word "holder" meaning the registered holder) of the Ordinary
Purchase Rights represented by this Certificate.  A copy of the Unit Purchase
Agreement may be obtained by the holder hereof upon written request to Company.

 
 

--------------------------------------------------------------------------------

 

 
Section 3.      The Ordinary Purchase Rights may be exercised at any time prior
to 5:00 p.m., New York time on December 31, 2012.  The holder of the Ordinary
Purchase Rights evidenced by this Certificate may exercise some or all of the
Ordinary Purchase Rights evidenced by this Certificate by surrendering this
Certificate, with the form of election to purchase set forth hereon properly
completed and executed, together with payment of the Exercise Price in cash at
the office of the Company designated for such purpose.  In the alternative, the
holder of this Certificate may exercise some or all of the Ordinary Purchase
Rights evidenced by this Certificate, during the Exercise Period, on a net
basis, such that, without the exchange of any funds, such holder receives that
number of Exercise Shares otherwise issuable (or payable) upon exercise of the
Ordinary Purchase Rights represented by this Certificate less that number of
Exercise Shares having a Current Market Price (as defined herein) at the time of
exercise equal to the aggregate Exercise Price that would otherwise have been
paid by such holder of Exercise Shares.   In the event that upon any exercise of
the Ordinary Purchase Rights evidenced hereby the number of Exercise Shares
issuable upon such exercise shall be less than the total number of Exercise
Shares evidenced hereby, there shall be issued to the holder hereof or his
assignee a new Certificate evidencing the number of Exercise Shares not
exercised.
 
Section 4.
 
(a)           Adjustments Generally.
 
The Exercise Price and the number of Exercise Shares issuable upon the exercise
of the Ordinary Purchase Rights evidenced by this Certificate are subject to
adjustment from time to time upon the occurrence of the events enumerated in
this Section 4.  For purposes of this Section 4, “Shares” means shares of Common
Stock now or hereafter authorized of the Company.  To the extent that two or
more provisions of this Section 4 provide duplicative adjustments upon the
occurrence of any one enumerated event, the holder shall only be entitled to
select one adjustment.
 
(b)           Adjustment for Change in Capital Stock.
 
 
If the Company:

 
 
(1)
pays a dividend or makes a distribution on its Shares in additional Shares or
other equity interests of the Company;

 
 
(2)
subdivides its outstanding Shares into a greater number of Shares; or

 
 
(3)
combines its outstanding Shares into a smaller number of Shares;

 
 
then the Exercise Price shall be adjusted in accordance with the formula:

 
E1= E x O
 
A

 
 

--------------------------------------------------------------------------------

 

 
Where:
 
 
E1
=
the adjusted Exercise Price.

 
 
E
=
the current Exercise Price.

 
 
O
=
the number of Shares issued and outstanding prior to such action.

 
 
A
=
the number of Shares issued and outstanding immediately after such action.

 
When any adjustment is required to be made in the Exercise Price pursuant to
this Section 4(b), the number of shares of Common Stock purchasable upon the
exercise of this Certificate shall be changed to the number determined by
dividing (i) an amount equal to the number of shares issuable upon the exercise
of this Certificate immediately prior to such adjustment, multiplied by the
Exercise Price in effect immediately prior to such adjustment, by (ii) the
Exercise Price in effect immediately after such adjustment.
 
In the case of a dividend or distribution, the adjustment shall become effective
immediately after the record date for determination of holders of Shares
entitled to receive such dividend or distribution, and in the case of a
subdivision, combination or reclassification, the adjustment shall become
effective immediately after the effective date of such corporate action.
 
If after an adjustment the holder, upon exercise of the Ordinary Purchase
Rights, may receive Shares of two or more classes of equity interests of the
Company, the Company shall determine the allocation of the adjusted Exercise
Price between the classes of equity interests.  After such allocation, the
exercise privilege, the number of Shares issuable upon such exercise and the
Exercise Price of each class of equity interests shall thereafter be subject to
adjustment on terms comparable to those applicable to Shares in this Section 4.
 
Such adjustment shall be made successively whenever any event listed above shall
occur.
 
(c)           Adjustments for Issuances Below the Exercise Price.
 
If the Company distributes or grants any rights, options or warrants to any
person entitling it at any time after the record date mentioned below to
purchase Shares at an Aggregate Price Per Share (as defined below) less than the
Exercise Price, upon the exercise of any such rights, options or warrants, the
Exercise Price shall be adjusted to equal the Aggregate Price Per Share with
respect to such rights, options or warrants. The adjustment shall be made
successively whenever any such rights, options or warrants are issued and
exercised.  As used herein, the term “Aggregate Price Per Share” means, with
respect to any right, option or warrant, the sum of (i) the exercise price of
such right, option or warrant and (ii) the amount of consideration paid, if any,
by the holder to the Company to acquire such right, option or warrant.

 
 

--------------------------------------------------------------------------------

 

 
If Company issues any Shares for a consideration per Share less than the
Exercise Price, the Exercise Price shall be adjusted to equal the consideration
per Share paid in such issuance.  The adjustment shall be made successively
whenever any such issuance is made, and shall become effective immediately after
such issuance.
 
If the Company issues any securities convertible into or exchangeable for Shares
for a consideration per Share initially deliverable upon conversion or exchange
of such securities less than the Exercise Price, upon conversion or exchange of
any such securities, the Exercise Price shall be adjusted to equal the exercise
price with respect to convertible securities. The adjustment shall be made
successively whenever any such conversion or exchange is made.
 
The provisions of this Section 4(c) shall not be applicable if the Company (or
its successor corporation) issues Shares or other equity interests pursuant to
an Exempted Transaction (as defined in the Unit Purchase Agreement).
 
(d)           Certain Definitions.
 
(1)           Current Market Price.  The Current Market Price per Share on any
date is:
 
 
(i)
if the Shares (or successor equity interests) are not registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Fair
Market Value (as defined below) of the Shares; or

 
 
(ii)
if the Shares (or successor equity interests) are registered under the Exchange
Act, the average of the Quoted Prices of the Shares (or successor equity
interests) for 30 consecutive trading days commencing 45 trading days before the
date in question.  The “Quoted Price” of a Share (or successor equity interest)
is the last reported sales price of a Share (or successor equity interest) as
reported by Nasdaq National Market, or if the Shares (or successor equity
interests) are listed on a national securities exchange, the last reported sales
price of a Share (or successor equity interest) on such exchange (which shall be
for consolidated trading if applicable to such exchange), or if neither so
reported or listed, the last reported bid price of a Share (or successor equity
interests).  In the absence of one or more such quotations, the Current Market
Price of the Shares (or successor equity interests) shall be determined as if
the Shares (or successor equity interests) was not registered under the Exchange
Act.

 
(2)           Fair Market Value.  Fair Market Value means the value obtainable
upon a sale in an arm's length transaction to a third party under usual and
normal circumstances, with neither the buyer nor the seller under any compulsion
to act, with equity to both, as determined by the Board of Directors of Company
(the “Board”) in good faith; provided, however, that the Fair Market Value of
the Shares shall be calculated as if 100% of the Company were sold as a going
concern and
 

 
 

--------------------------------------------------------------------------------

 

 
without regard to any discount for the lack of liquidity or on the basis that
the relevant Shares (or successor equity interests) do not constitute a majority
or controlling interest in the Company and assuming, if applicable, the exercise
or conversion of all in-the-money warrants, convertible securities, options or
other rights to subscribe for or purchase any additional Shares or other equity
interests of the Company or securities convertible or exchangeable into such
Shares or other equity interests; and provided, further, that if holder shall
dispute the Fair Market Value as determined by the Board, the Company shall
retain an Independent Expert.  The determination of Fair Market Value by the
Independent Expert shall be final, binding and conclusive on Company and
holder.  All costs and expenses of the Independent Expert shall be borne by the
Company unless the determination of Fair Market Value by the Independent Expert
is less than 10% more favorable to holder than the Fair Market Value determined
by the Board, in which event the cost of the Independent Expert shall be shared
equally by holder and Company, or less than 5% more favorable to holder than the
Fair Market Value determined by the Board, in which event the cost of the
Independent Expert shall be borne solely by holder.
 
(3)           Independent Expert.  Independent Expert means an investment
banking firm reasonably agreeable to both the Company and the holder who does
not (and whose affiliates do not) have a financial interest in the Company or
any of its affiliates.
 
(e)           Reorganizations.
 
If any capital reorganization or reclassification of the capital stock of
Company, any consolidation or merger of the Company with another entity, or the
sale, lease or exchange of all or substantially all of the Company’s assets to
another entity shall be effected in such a way that holders of shares of Common
Stock of the Company shall be entitled to receive stock, securities or assets
with respect to or in exchange for such shares, then, as a condition precedent
to such reorganization, reclassification, consolidation, merger, sale, lease or
exchange, lawful and adequate provisions shall be made whereby the holder shall
thereafter have the right to purchase and receive upon the basis and the terms
and conditions specified in this Certificate and in lieu of the shares of Common
Stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented hereby, such shares of stock, securities or assets as may
be issued or payable in such reorganization, reclassification, consolidation,
merger, sale, lease or exchange with respect to or in exchange for the number of
shares of Common Stock purchasable and receivable upon the exercise of the
rights represented hereby had such rights been exercised immediately prior
thereto, and in any such case appropriate provision shall be made with respect
to the rights and interests of holder to the end that the provisions hereof
shall thereafter be applicable, as nearly as may be possible, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof.  The Company will not effect any such reorganization, recapitalization,
consolidation, merger, sale, lease or exchange, unless prior to the consummation
thereof the successor entity (if other than Company) resulting from such
consolidation or merger or the entity purchasing or leasing such assets or
acquiring such surviving or resulting entity shall assume by written instrument,
executed and mailed or delivered to holder at the last address thereof appearing
on the books of the Company, the obligation to deliver to such holder such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, such holder may be entitled to purchase.

 
 

--------------------------------------------------------------------------------

 

 
 
(f)           Notice by the Company.
 
When any adjustment is required to be made in the number of shares of Common
Stock purchasable hereunder or the Exercise Price, the Company shall promptly
mail to holder a certificate setting forth (i) a brief statement of the facts
requiring such adjustment, (ii) the Exercise Price after such adjustment and
(iii) the kind and amount of stock or other securities or property into which
this Certificate shall be exercisable after such adjustment.
 
Section 5.      Upon receipt by the Company of evidence reasonably satisfactory
to it and (a) in case of loss, theft or destruction, if requested by the
Company, upon receipt of  indemnity or security reasonably satisfactory to it,
or (b) in the case of mutilation, upon surrender and cancellation of this
Certificate, the Company will make and deliver a new certificate identical in
tenor and date in lieu of this Certificate.
 
Section 6.      The Certificate, when surrendered at the office of Company by
the registered holder thereof in person or by legal representative or attorney
duly authorized in writing, may be exchanged, in the manner and subject to the
limitations provided in the Unit Purchase Agreement, but without payment of any
service charge, for another Certificate or Certificates of like tenor evidencing
in the aggregate a like number of Exercise Shares.
 
Section 7.      This Certificate, and any Ordinary Purchase Rights evidenced
hereby, may be assigned or transferred as provided herein and in accordance with
and subject to the provisions of (i) applicable state securities laws, and
(ii) the Securities Act and the rules and regulations promulgated
thereunder.  Upon any transfer or assignment of this Certificate, or any
Ordinary Purchase Rights evidenced hereby, the holder shall provide written
notice of the transfer or assignment to the Company, which shall include a
representation from the holder that (A) the transferee is a person to whom this
Certificate may be legally transferred without registration under the Securities
Act, and (B) such transfer will not violate any applicable law or governmental
rule or regulation, including, without limitation, any applicable federal or
state securities law.  Any assignment or transfer shall be made by surrender of
this Certificate to the Company at its principal office with the Assignment Form
annexed hereto duly executed and funds sufficient to pay any transfer tax, if
any.  In such event, the Company shall, without charge, execute and deliver a
new certificate in the name of the assignee named in such instrument of
assignment in the amount so assigned and this Certificate shall be promptly
canceled; provided, however, that in the event that holder hereof shall assign
or transfer less than the full amount of the Ordinary Purchase Rights evidenced
by this Certificate, a new certificate evidencing the remaining portion of the
Ordinary Purchase Rights evidenced by this Certificate not so assigned or
transferred shall be issued in the name of holder.
 
Section 8.      Until exercised, neither the Ordinary Purchase Rights, the Unit
Purchase Agreement, nor this Certificate entitles any holder hereof to any
rights of a stockholder of Company.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Certificate to be signed by a
duly authorized officer.
 
Dated as of December 31, 2009
 



   
BONDS.COM GROUP, INC.
               
By:  John J. Barry IV, President






         
By:  By: Christopher Loughlin, Secretary

 


 



 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
(To be signed only upon assignment of any Ordinary Purchase Rights evidenced by
this Certificate)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:
 
__________________________________
__________________________________
__________________________________
 
(Name and address of assignee must be printed or typewritten)
 
___________ shares of Bonds.com Group, Inc. common stock purchasable under the
Ordinary Purchase Rights evidenced by the within Certificate, hereby irrevocably
constituting and appointing ______________________ Attorney to transfer said
Ordinary Purchase Rights on the books of the Company, with full power of
substitution in the premises.
 
Dated: ___________
 
____________________________
(Signature of Registered Owner)
 

 
 

--------------------------------------------------------------------------------

 



 
FORM OF ELECTION TO PURCHASE
 
(To be executed upon exercise of the Ordinary Purchase Rights)
 
The undersigned hereby irrevocably elects to exercise the right, represented by
this Certificate, to receive _______________ shares of Common Stock and herewith
tenders payment for such shares to the order of Bonds.com Group, Inc. in the
amount of $_______________ in accordance with the terms hereof unless the holder
is exercising the Ordinary Purchase Rights pursuant to the net exercise
provisions set forth in this Certificate.  The undersigned requests that a
certificate for such shares be registered in the name of ________________, whose
address is _______________ and that such shares be delivered to
________________, whose address is _______________.  If said number of shares is
less than all of the shares of Common Stock purchasable hereunder, the
undersigned requests that a new Certificate representing the remaining balance
of such shares be registered in the name of ________________, whose address is
_____________, and that such Certificate be delivered to _______________, whose
address is _______________.
 
Signature:_____________________________
 
Date:____________________
 


 


 


 



 